Title: To James Madison from Daniel Clark, 31 December 1803 (Abstract)
From: Clark, Daniel
To: Madison, James


31 December 1803, New Orleans. “Inclosed I forward my account against the U. S. amounting to $180 with the Vouchers therefor.” “These Expences have been incurred for sending four Expresses to Natchez” with letters to Claiborne and to Claiborne and Wilkinson. “The Sum of $60 paid to Luther Smith was by the Generals order for carrying a Packet advising his arrival here from Mobille and his intention of proceeding to Fort Adams to cooperate with the Governor in putting the Presidents orders with respect to taking possession of this City into execution. The Sum of $60 paid to John Enright was for going Express with the news of possession being taken by the Prefect,… and the two Sums of $30 each paid to Thomas Bernard & Saml. B. Davis were for the hire of the former and a confidential Servant of the latter for carrying Letters at different times from myself to Governor Claiborne.… The reason why the Sum paid to these two last is so much more reasonable than that paid to the two fo⟨r⟩mer is that I supplied them with my own Horses for which no Charge is made.” Hopes these explanations “will be sufficient to induce you to order my draft of this date in favor of Mr. Daniel W Coxe of Philada. for the amount of the account to be honored.”
 

   
   RC (DNA: RG 59, CD, New Orleans, vol. 1). 2 pp. Enclosures not found.


